Title: From Benjamin Franklin to Jonathan Williams, Jr., 10 May 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, May 10, 1780.
I received yours of the 18th. past and the 6. Inst. and approve of the steps you have hitherto taken to dispatch the Goods. It Grieves me to understand that the ships from Brest could not take them. At this distance from the Ports, and unacquainted as I am with such affairs, I know not what to advise about getting either that Cloathing, or the small arms and Powder at L’Orient, or the Cloth of Mr. Ross, transported to America; and yet every body writes to me for orders, or advice, or opinion, or approbation, which is like calling upon a blind Man to judge of Colours. I know those things are all wanted in America; I am distress’d much with the Thought of a Disappointment, and Mr. De Chaumont, the only Person here whom I could rely on for Counsel, has been ill these three Weeks, and incapable of attending to any Business. I must therefore desire you to find out some good means of conveying all these Goods and execute it in the best manner you can, and with all possible Expedition. If you freight a Vessal, try to get her away under convoy of the Alliance; but if that cannot be done, she must wait for some other Convoy. I am ever your affectionate Uncle.
  For what concerns Mr. Ross’s Cloth I must leave that to his Discretion having really nothing to do with it. But it may be well that you should consult together.
Mr. Williams.
